Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10, 13, 15-16, and 18-23 of U.S. Patent No. 11,172,900, (see the table below). Although the claims at issue are not identical, they are not patentably distinct from each other because:
-- Claims 1 and 11 of the instant Application, recite common subject matter with the patent claims 1 and 15; 
-- Whereby claims 1 and 11 of the instant application, which recite the open-ended transitional phrase “comprising”, do not preclude the additional elements recited 
   by patent claims 1 and 15, and 
-- Whereby the elements of claims 1 and 11 of the instant Application are fully anticipated by patent claims 1 and 15.  

Instant Application
U.S. Patent No. 11,172,900
1. A method, comprising: 

utilizing one or more processors in connection with, 

receiving OA/US feature scores in connection with OA/US images collected from a patient examination for a volume of interest; 













applying the OA/US feature scores to a feature score to molecular subtype (FSMS) model; and 

determining, from the FSMS model, an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient.

1. A method, comprising: 

utilizing one or more processors in connection with, 

receiving Optoacoustic/Ultrasound (OA/US) feature scores in connection with OA/US images collected from a patient examination for a volume of interest; 

managing scoring of the OA/US feature scores in a predetermined outside-to-inside order, that includes first requiring assignment of one or more OA/US peripheral zone feature scores, second requiring assignment of one or more OA/US boundary zone feature scores, third requiring assignment of one or more OA/US internal zone feature scores; 



applying the OA/US feature scores to a feature score to molecular subtype (FSMS) model; and

 determining, from the FSMS model, an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient.
2. The method of claim 1, wherein the pathology represents breast cancer and the molecular subtype represents one or more of Luminal A (LumA), Luminal B (LumB), Triple-negative (TRN) and HER2 amplified (HER2+).
2. The method of claim 1, wherein the pathology represents breast cancer and the molecular subtype represents one or more of Luminal A (LumA), Luminal B (LumB), Triple-negative (TRN) and HER2 amplified (HER2+).
3. The method of claim 1, wherein the OA/US feature scores include at least one of: a) multiple US feature scores only, and no OA feature scores; b) multiple OA feature scores only and no US feature scores; or c) at least one US feature score and at least one OA feature score.
4. The method of claim 1, wherein the OA/US feature scores include at least one of: a) multiple US feature scores only, and no OA feature scores; b) multiple OA feature scores only and no US feature scores; or c) at least one US feature score and at least one OA feature score.
4. The method of claim 1, wherein the FSMS model defines a correlation between one or more of the OA/US feature scores and at least one of one or more molecular subtypes or one or more histologic grades.
5. The method of claim 1, wherein the FSMS model defines a correlation between one or more of the OA/US feature scores and at least one of one or more molecular subtypes or one or more histologic grades.
5. The method of claim 1, wherein the FSMS model comprises a table associating pairs of molecular subtypes and the OA/US features scores, the table contains a correlation index indicative of an extent to which the corresponding OA/US feature scores differentiate between the corresponding pair of the molecular subtypes.

6. The method of claim 1, wherein the FSMS model comprises a table associating pairs of molecular subtypes and the OA/US features scores, the table contains a correlation index indicative of an extent to which the corresponding OA/US feature scores differentiate between the corresponding pair of the molecular subtypes.

6. The method of claim 1, wherein the OA/US feature scores include at least one of a US or OA boundary zone and at least one of a US or OA peripheral zone feature score.
7. The method of claim 1, wherein the OA/US feature scores include at least one of a US or OA boundary zone and at least one of a US or OA peripheral zone feature score.
7. The method of claim 1, wherein the OA/US feature scores include at least one of a US or OA boundary zone feature score and at least one US/OA internal or peripheral feature score from the following: US internal zone shape feature score, US internal zone echotexture feature score, US internal zone sound transmission feature score, US peripheral zone feature score, OA internal deoxygenated blood feature score, OA internal total hemoglobin feature score, or OA peripheral zone feature score.
8. The method of claim 1, wherein the OA/US feature scores include at least one of a US or OA boundary zone feature score and at least one US/OA internal or peripheral feature score from the following: US internal zone shape feature score, US internal zone echotexture feature score, US internal zone sound transmission feature score, US peripheral zone feature score, OA internal deoxygenated blood feature score, OA internal total hemoglobin feature score, or OA peripheral zone feature score.
9. The method of claim 1, further comprising displaying the indication as a collection of predictive results representative of probabilities of malignancy (POM) associated with a collection of the molecular subtypes and/or histologic grades.
10. The method of claim 1, further comprising displaying the indication as a collection of predictive results representative of probabilities of malignancy (POM) associated with a collection of the molecular subtypes and/or histologic grades.
10. The method of claim 1, wherein the receiving, applying and determining are performed in connection with a combination of a US data set, OA data set, US images, OA images, US feature scores, and OA feature scores.
13. The method of claim 1, wherein the receiving, applying and determining are performed in connection with a combination of a US data set, OA data set, US images, OA images, US feature scores, and OA feature scores.
11. A system, comprising: 

memory configured to store program instructions and a feature score to molecular subtype (FSMS) model; 

one or more processors that, when executing the program instructions, or configured to:

receive the OA/US feature scores comprises in connection with OA/US images collected from a patient examination for a volume of interest; 










apply the OA/US feature scores to the FSMS model; and 

determine, from the FSMS model, an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient.

15. A system, comprising: 

memory configured to store program instructions and a feature score to molecular subtype (FSMS) model; 

one or more processors that, when executing the program instructions, or configured to; 

receive Optoacoustic/Ultrasound (OA/US) feature scores comprises in connection with OA/US images collected from a patient examination for a volume of interest; 

manage scoring of the OA/US feature scores in a redetermined outside-to-inside order, that includes first requiring assignment of one or more OA/US peripheral zone feature scores, second requiring assignment of one or more OA/US peripheral zone feature scores, second requiring assignment of one or internal zone feature scores; 

apply the OA/US feature scores to the FSMS model; and 

determine, from the FSMS model, an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient.
12. The system of claim 11, wherein the pathology represents breast cancer and the memory is configured to store molecular subtype represents one or more of Luminal A (LumA), Luminal B (LumB), Triple-negative (TRN) and HER2 amplified (HER2+).
16. The system of claim 15, wherein the pathology represents breast cancer and the memory is configured to store molecular subtype represents one or more of Luminal A (LumA), Luminal B (LumB), Triple-negative (TRN) and HER2 amplified (HER2+).
13. The system of claim 11, further comprising a display configured to present a probability of malignancy (POM) indicia in a manner and format representative of a collection of probabilities associated with a collection of at least one of the molecular subtypes or histologic grades.
19. The system of claim 15, further comprising a display configured to present a probability of malignancy (POM) indicia in a manner and format representative of a collection of probabilities associated with a collection of at least one of the molecular subtypes or histologic grades.
14. The system of claim 13, wherein the display is further configured to display the POM indicia to include at least one of a graph, alphanumeric characters, or color-coded scale, the POM indicia noting a central point/mean, and confidence intervals for the corresponding at least one of molecular subtypes or histologic grades.
20. The system of claim 19, wherein the display is configured to display the POM indicia to include at least one of a graph, alphanumeric characters, or color-coded scale, the POM indicia noting a central point/mean, and confidence intervals for the corresponding at least one of molecular subtypes or histologic grades.
15. The system of claim 11, wherein the OA/US feature scores include at least one of: a) multiple US feature scores only, and no OA feature scores; b) multiple OA feature scores only and no US feature scores; or c) at least one US feature score and at least one OA feature score.
18. The system of claim 15, wherein the OA/US feature scores include at least one of: a) multiple US feature scores only, and no OA feature scores; b) multiple OA feature scores only and no US feature scores; or c) at least one US feature score and at least one OA feature score.
17. The system of claim 11, wherein the FSMS model comprises a table associating pairs of molecular subtypes and the OA/US features scores, the table contains a correlation index indicative of an extent to which the corresponding OA/US feature scores differentiate between the corresponding pair of the molecular subtypes.
21. The system of claim 15, wherein the FSMS model comprises a table associating pairs of molecular subtypes and the OA/US features scores, the table contains a correlation index indicative of an extent to which the corresponding OA/US feature scores differentiate between the corresponding pair of the molecular subtypes.
18. The system of claim 11, wherein the OA/US feature scores include at least one of a US or OA boundary zone and at least one of a US or OA peripheral zone feature score.
22. The system of claim 15, wherein the OA/US feature scores include at least one of a US or OA boundary zone and at least one of a US or OA peripheral zone feature score.
19. The system of claim 11, wherein the OA/US feature scores include at least one of a US or OA boundary zone feature score and at least one US/OA internal or peripheral feature score from the following: US internal zone shape feature score, US internal zone echotexture feature score, US internal zone sound transmission feature score, US peripheral zone feature score, OA internal deoxygenated blood feature score, OA internal total hemoglobin feature score, or OA peripheral zone feature score.
23. The system of claim 15, wherein the OA/US feature scores include at least one of a US or OA boundary zone feature score and at least one US/OA internal or peripheral feature score from the following: US internal zone shape feature score, US internal zone echotexture feature score, US internal zone sound transmission feature score, US peripheral zone feature score, OA internal deoxygenated blood feature score, OA internal total hemoglobin feature score, or OA peripheral zone feature score.






Claim Objections
Claims 9-19 are objected to because of the following informalities:    
Claims 1-19 are not numbered consecutively. It is suggested to renumber claims 
9-19 as 8-18. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al, (US-PGPUB 2016/0343132) in view of Yu et al, (US-PGPUB 2013/0030305)



In regards to claim 1, Stavros discloses a method, comprising: 
utilizing one or more processors in connection with, (Par. 0029, “processor”), 
receiving OA/US feature scores in connection with OA/US images collected 
from a patient examination for a volume of interest, (see at least: Par. 0035, obtaining a plurality of images of a volume of tissue and spatially aligns the images. Such images may include images produced by various imagining technologies including but not limited to MRI, CT scan, X-ray, Ultrasound, Optoacoustic, among other modalities, [i.e., collecting OA/US images from a patient examination for a volume of interest]. Further, Par. 0073-0080, discloses the assessing six specific features of optoacoustic images or other parametric maps on an ordinal scale, [i.e., implicitly receiving feature scores in connection with the assessed specific features of optoacoustic images]); 
Stavros does not expressly discloses applying the OA/US feature scores to a feature score to molecular subtype (FSMS) model; determining, from the FSMS model, an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient.
Yu et al discloses a training neural network using a data set comprising a plurality of training samples with known pathology scores for producing a predicted pathology score for each training sample, (histologic grade of a pathology), and is compared against the ground-truth (i.e. the known pathology score), [i.e., applying feature score to a neural network, and determining from the neural network an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient. Note that FSMS model is construed as a score-based model such as a score based neural network], (Par. 0075).
Yu et al is a similar or analogous system to the claimed invention, as evidenced Yu et al discloses training neural network using a data set comprising a plurality of training samples with known pathology scores for producing a predicted pathology score for each training sample, (histologic grade of a pathology), (Yu, Par. 0075), wherein the design incentive of training plurality of samples with known pathology scores using neural network would have prompted a predictable variation of Stavros et al, by training the neural network, though by Yu, with the OA/US feature scores, shown by Stavros et al, in order to predict a pathology score for each training sample, (Yu et al, Par. 0075). 
In view of the design incentives, the training of plurality of samples with known pathology scores using neural network for producing a predicted pathology score for each training sample, (histologic grade of a pathology), would have implemented the claimed variation of the prior art method of Stavros et al. Further, [KSR type finding; e.g., " Known work in one field or endeavor may prompt variations of it for use in either the same filed or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art". 

In regards to claim 3, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the OA/US feature scores include at least one of: a) multiple US feature scores only, and no OA feature scores; b) multiple OA feature scores only and no US feature scores; or c) at least one US feature score and at least one OA feature score, (see at least: Par. 0073, assessing six specific features of optoacoustic images on an ordinal scale from 0-5 or 0-6, namely: 1) internal vascularity and de-oxygenation, 2) peritumoral boundary zone vascularity and deoxygenation, 3) internal deoxygenated blush, 4) internal total blood, 5) external peritumoral radiating vessels, and 6) interfering artifact, [i.e., multiple US feature scores only, and no OA feature scores]).

In regards to claim 4, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the FSMS model defines a correlation between one or more of the OA/US feature scores and at least one of one or more molecular subtypes or one or more histologic grades, (Stavros, see at least: Par. 0079, Particular vectors of these feature scores have been shown to correlate with particular lesion classifications). 
Further, in the other hand, Yu et al discloses lesions classification into four genomic subtypes as luminal A, luminal B, HER2-enriched, or basal-like, [i.e., the particular lesion classifications correspond to at least one of one or more molecular subtypes)

In regards to claim 5, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
Furthermore, Yu et al discloses a table associating pairs of molecular subtypes and the OA/US features scores, the table contains a correlation index indicative of an extent to which the corresponding OA/US feature scores differentiate between the corresponding pair of the molecular subtypes, (Yu et al, see Table 2, and Par. 0085-0087, 0096)

In regards to claim 6, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the OA/US feature scores include at least one of a US or OA boundary zone and at least one of a US or OA peripheral zone feature score, (Stavros, see at least: Par. 0072-0073, the interior region and the peripheral region of a lesion of optoacoustic images may be used to classify the lesion; and Par. 0079, discloses that the one or more features of optoacoustic images are graded on an ordinal scale from 0-6).

In regards to claim 7, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the OA/US feature scores include at least one of a US or OA boundary zone feature score and at least one US/OA internal or peripheral feature score from the following: US internal zone shape feature score, US internal zone echotexture feature score, US internal zone sound transmission feature score, US peripheral zone feature score, OA internal deoxygenated blood feature score, OA internal total hemoglobin feature score, or OA peripheral zone feature score, (Stavros, Par. 0072-0073, 0079, optoacoustic peripheral region of a lesion feature score, [i.e., OA or US peripheral zone feature score]).

In regards to claim 9, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 1. 
Furthermore, Stavros discloses displaying the indication as a collection of predictive results representative of probabilities of malignancy (POM) associated with a collection of the molecular subtypes and/or histologic grades, (Stavros, see at least: step 207 in Fig. 2, and Par. 0070, and Fig. 6)

In regards to claim 10, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the receiving, applying and determining are performed in connection with a combination of a US data set, OA data set, US images, OA images, US feature scores, and OA feature scores, (Stavros, see at least: Paragraphs 0033, and 0070, 0153, opto-acoustics (OA), a dual energy laser technology co-registered with diagnostic ultrasound).

Regarding claim 11, claim 16 recites substantially similar limitations as set forth in claim 1. As such, claim 16 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “a system, comprising: memory configured to store program instructions and a feature score to molecular subtype (FSMS) model; one or more processors that, when executing the program instructions, or configured to”. However, Stavros discloses a system, comprising: memory configured to store program instructions and a feature score to molecular subtype (FSMS) model; one or more processors that, (Stavros, Par. 0034, the system 100 is implemented on a standalone system or general-purpose computer, which implicitly includes processor and memory).

In regards to claim 13, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 1. 
Furthermore, Stavros discloses a display configured to present a probability of malignancy (POM) indicia in a manner and format representative of a collection of probabilities associated with a collection of at least one of the molecular subtypes or histologic grades, (Stavros, see at least: step 207 in Fig. 2, and Par. 0070, and Fig. 6)

In regards to claim 14, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 13. 
Furthermore, Stavros discloses wherein the display is further configured to display the POM indicia to include at least one of a graph, alphanumeric characters, or color-coded scale, the POM indicia noting a central point/mean, and confidence intervals for the corresponding at least one of molecular subtypes or histologic grades, (Stavros, see Figs 14A-B, implicitly displaying the POM indicia to include “at least one of graph”. See also Tables of Figs. 13a, 13b).

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 3. As such, claim 15 is rejected for at least similar rational.

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 4. As such, claim 16 is rejected for at least similar rational.

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 5. As such, claim 17 is rejected for at least similar rational.

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 6. As such, claim 18 is rejected for at least similar rational.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 7. As such, claim 19 is rejected for at least similar rational.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et and Yu et al, as applied to claim 1; and further in view of Mazurowski et al, (US-PGPUB 2017/0014108)

In regards to claim 2, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
The combine teaching Stavros and Yu et al as whole does not expressly disclose wherein the pathology represents breast cancer and the molecular subtype represents one or more of Luminal A (LumA), Luminal B (LumB), Triple-negative (TRN) and HER2 amplified (HER2+).
However, the pathology that represents breast cancer is exceedingly well-known and practiced in the art. Moreover, the molecular subtype represents one or more of Luminal A (LumA), Luminal B (LumB), Triple-negative (TRN) and HER2 amplified (HER2+), is not new. For example, Mazurowski discloses the molecular subtype represents one or more of Luminal A (LumA), Luminal B (LumB), Triple-negative (TRN) and HER2 amplified (HER2+), (see at least: Par. 0003, four distinct molecular subtypes: luminal A, luminal B, human epidermal growth factor receptor 2 ( HER2) enriched, and basal-like).
Stavros and Yu et al and Mazurowski are combinable because they are all concerned with pathology prediction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Stavros and Yu et al, to use one or more molecular subtypes, as though by Mazurowski, in order to analyze imaging features that are correlated with breast cancer subtype and prognosis, (Mazurowski, Par. 0002)

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 2. As such, claim 12 is rejected for at least similar rational.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        11/17/2022